

114 S2719 IS: SCRA Enhancement and Improvement Act of 2016
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2719IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mrs. Murray (for herself, Mr. Sanders, Mr. Blumenthal, Mr. Durbin, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to improve the protections provided to members of the
			 uniformed services and their families, and for other purposes.
	
		1.Short
			 title; table of contents
 (a)Short titleThis Act may be cited as the SCRA Enhancement and Improvement Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Student protection and debt relief Sec. 101. Student protection and debt relief. Sec. 102. Expansion of protections concerning all debts of members of uniformed services to cover debt incurred during and after periods of military service. Sec. 103. Improvements concerning limitations on rates of interest on debts of members of uniformed services. Sec. 104. Requirement that student loan servicers employ dedicated servicemember service representatives. Sec. 105. Timely processing by student loan servicers of requests submitted by servicemembers. Sec. 106. Requirements applicable to student loan applications. Sec. 107. Retention by loan servicers of copies and recordings of communications with members of uniformed services and veterans. Sec. 108. Online tool for evaluation of student loan servicers. Sec. 109. Assessment of student loan servicers. Sec. 110. Definitions. TITLE II—Enhancement of rights under Servicemembers Civil Relief Act Sec. 201. Extended period of protection under installment contracts for purchase or lease. Sec. 202. Modification of period determining which actions are covered under stay of proceedings and adjustment of obligation protections concerning mortgages and trust deeds of members of uniformed services. Sec. 203. Prohibition on collection of penalties for early prepayment of mortgage. Sec. 204. Protections for members of uniformed services regarding professional licenses. Sec. 205. Expansion of protections for members of uniformed services regarding taxes respecting real property occupied by businesses owned by such members. Sec. 206. Prohibition on denial of credit because of eligibility for protection. Sec. 207. Termination of television and Internet service contracts. Sec. 208. Guarantee of residency of dependents of members of uniformed services. TITLE III—Improvements to Servicemembers Civil Relief Act Sec. 301. Improved protection of members of uniformed services against default judgments. Sec. 302. Modification of period in which a waiver of a right pursuant to a written agreement may be made under Servicemembers Civil Relief Act. Sec. 303. Clarification regarding application of enforcement authority of Attorney General and private right of action under Servicemembers Civil Relief Act. Sec. 304. Expansion of protections relating to mortgages to include obligations on real or personal property for which a servicemember is personally liable as a guarantor or co-maker. TITLE IV—Enforcement of rights under Servicemembers Civil Relief Act Sec. 401. Election of arbitration to resolve controversies under Servicemembers Civil Relief Act. Sec. 402. Issuance and service of civil investigative demands by Attorney General under Servicemembers Civil Relief Act. Sec. 403. Increase in civil penalties for violation of Servicemembers Civil Relief Act. TITLE V—Other matters Sec. 501. Transfer of definitions of military orders and continental United States. Sec. 502. Clerical amendments.  IStudent protection and debt relief 101.Student protection and debt relief (a)In generalThe Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.) is amended by adding at the end the following new title:
					
						IXStudent protection and debt relief
 901.DefinitionsIn this title: (1)ServicerThe term servicer, with respect to a student loan, means a person who—
 (A)during a period in which repayment of the student loan is required— (i)receives scheduled periodic payments from the borrower or notification of such payments; and
 (ii)applies payments to the borrower's account pursuant to the terms of the student loan or of the contract governing the servicing of the student loan;
 (B)during a period when not payment is required on the student loan— (i)maintains account records regarding the student loan; and
 (ii)communicates with the borrower regarding the student loan on behalf of the student loan's holder; or
 (C)interacts with the borrower, including activities to help prevent default on obligations arising from the student loan, conducted to facilitate activities described in subparagraph (A) or (B).
 (2)Student loanThe term student loan has the meaning given such term qualified education loan in section 221(d) of the Internal Revenue Code of 1986. 902.Continual monitoring by student loan servicers of status of servicemembers (a)In generalEach servicer of a student loan that was issued by or guaranteed by the Federal Government shall continuously monitor the Defense Manpower Data Center, or any successor database, for the purpose of continuously monitoring the duty status of borrowers who are servicemembers and complying with the requirements of this Act.
 (b)Policies and proceduresMonitoring conducted under subsection (a) shall be conducted in accordance with such policies and procedures as the Secretary of Defense may prescribe for purposes of this section.
								903.Requirement that student loan servicers explain denials  of benefits and provide instruction for
 appeals processIn any case in which a servicemember submits to the servicer of a student loan of the servicemember an application for a benefit under this Act or a notice to invoke a protection under this Act with respect to such student loan and the servicer denies such benefit or determines that such protection is not applicable, the servicer shall provide the servicemember with—
 (1)a complete and clear explanation of the reasons why the servicer denied such benefit or determined such protection is not applicable; and
 (2)a clear and concise description of the actions that the servicemember may take— (A)to appeal such denial or determination; and
 (B)to obtain such benefit or invoke such protection. 904.Notification of transfer or sale of student loans (a)Notification requiredNot later than 60 days before the date that a servicer of a student loan of a servicemember sells or transfers such student loan to another person for servicing, the servicer of such loan shall submit to the Secretary of Education, the Director of the Consumer Financial Protection Bureau, and the servicemember a notice of such sale or transfer.
 (b)Retention of limitations and protectionsIn any case in which a student loan described in subsection (a) is sold or transferred and the seller or transferor of the student loan placed a limitation or protection on such loan pursuant to a provision of this Act, such limitation or protection shall apply to such student loan after sale or transfer without any action taken by the servicemember.
								905.Forgiveness of student debt of servicemembers
								(a)Forgiveness of student debt of servicemembers who die in line of duty while serving on
			 active
 dutyUpon the death of a servicemember who dies in line of duty while serving on active duty as a member of the Armed Forces, each student loan of the servicemember is forgiven.
 (b)Forgiveness of Federal student debt upon service-Connected deathUpon the service-connected death of a servicemember, the balance of each student loan of the servicemember guaranteed or issued by the Federal Government is forgiven.
 (c)Service-Connected definedIn this section, the term service-connected has the meaning given such term in section 101 of title 38, United States Code. . (b)Clerical amendmentSection 1(b) of such Act is amended by adding at the end the following new items:
					TITLE IX—Student protection and debt relief
							Sec. 901. Definitions.
							Sec. 902. Continual monitoring by student loan servicers of status of servicemembers.
							Sec. 903. Requirement that student loan servicers explain denials of benefits and provide
			 instruction for appeals process.
							Sec. 904. Notification of transfer or sale of student loans.
							Sec. 905. Forgiveness of student debt of servicemembers..
				102.Expansion of protections concerning all debts of members of uniformed services to cover debt
			 incurred
			 during and after periods of military service
				(a)Application of maximum rate of interest to all debts incurred by members of uniformed services
 (1)In generalSubsection (a)(1) of section 207 of the Servicemembers Civil Relief Act (50 U.S.C. 3937) is amended, in the matter before subparagraph (A), by striking before the servicemember enters military service.
 (2)Conforming amendmentSubsection (b)(1) of such section is amended— (A)by inserting , as applicable, after extending military service; and
 (B)by striking , not later than 180 days after the date of the servicemember's termination or release from military service.
						(3)Clerical amendments
 (A)Section headingSection 207 of such Act (50 U.S.C. 3937) is amended by striking before military service and inserting by servicemembers. (B)Table of contentsThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 207 and inserting the following new item:
							Sec. 207. Maximum rate of interest on debts incurred by servicemembers..
 (b)Expansion of protections regarding mortgages and trust deedsSection 303(a) of such Act (50 U.S.C. 3953(a)) is amended— (1)in the matter before paragraph (1), by striking servicemember that— and inserting servicemember—;
 (2)in paragraph (1), by striking originated before the period of the servicemember's military service and; and (3)in paragraph (2), by inserting that before is secured.
					103.Improvements concerning limitations on rates of interest on debts of members of uniformed services
 (a)Modification of maximum rate of interestSection 207(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3937(a)), as amended by section 102(a), is further amended—
 (1)in paragraph (1), in the matter before subparagraph (A)— (A)by striking Limitation to 6 percent and inserting In general;
 (B)by striking 6 percent per year and inserting the rate specified in paragraph (4); and (C)by striking 6 percent— and inserting the rate specified in paragraph (4)—;
 (2)in paragraph (2)— (A)by striking interest in excess of 6 percent and inserting excess interest; and
 (B)by striking 6 percent per year and inserting the rate specified in paragraph (4); and (3)by adding at the end the following new paragraph:
						
 (4)Maximum rateThe rate specified in this paragraph is— (A)except as provided in subparagraph (B), three percent per year; and
 (B)in the case of a servicemember who, during a period of military service, is eligible for special pay under section 310 of title 37, United States Code, zero percent per year for the duration of such period..
					(b)Procedures for implementation of maximum rate of interest
 (1)Procedures concerning student debtSection 207(b) of the Servicemembers Civil Relief Act (50 U.S.C. 3937(b)), as amended by section 102(a)(2), is further amended—
 (A)in paragraph (1), by striking In order and inserting Except as provided in paragraph (3)(A), in order; and (B)by adding at the end the following new paragraph:
							
								(3)Student loans issued or guaranteed by Federal Government
 (A)Automatic application of rate reductionA servicer of a student loan issued or guaranteed by the Federal Government shall be considered to have received written notice concerning the student loan of an individual and a copy of military orders, as applicable, under paragraph (1) whenever the Defense Manpower Data Center, or any successor database, changes the duty status of the individual in such a manner as to indicate that debts of the individual are subject to the rate limitation in subsection (a).
 (B)Notice submitted by student loan servicers to servicemembersWhenever a servicer of a student loan of a servicemember issued or guaranteed by the Federal Government forgoes interest on the student loan pursuant to paragraph (1) of subsection (a) or forgives interest pursuant to paragraph (2) of such subsection, the servicer shall notify the servicemember of—
 (i)the action taken by the servicer; and (ii)such rights as the servicemember may have under this Act or any other applicable provision of law..
 (2)Uniform applicability of noticeSuch section is further amended by adding at the end the following new paragraph:  (4)Uniform applicability of noticeIf a servicemember provides a creditor written notice and a copy of military orders pursuant paragraph (1) in order to invoke a rate reduction under subsection (a) with respect to a particular obligation or liability, such provision of notice shall be considered provision of notice to the creditor for purposes of invoking rate reductions under subsection (a) for all obligations and liabilities of the servicemember serviced, owned, or held by the creditor..
					104.Requirement that student loan servicers employ dedicated servicemember service representatives
 (a)In generalEach servicer of a student loan that was issued by or guaranteed by the Federal Government shall employ at least one individual who is dedicated to servicing student loans of servicemembers and is knowledgeable about the rights and benefits to which members of the uniformed services are entitled under this Act, the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.), and any other provision of law by virtue of being a member of the uniformed services.
				(b)Training
 (1)In generalEach servicer described in subsection (a) shall ensure that each individual employed pursuant to subsection (a) is appropriately trained.
 (2)StandardsThe Secretary of Education, in collaboration with the Secretary of Defense, the Secretary of Veterans Affairs, and the Attorney General, may prescribe standards for training required by paragraph (1).
 (3)CertificationEach servicer described in subsection (a) shall certify to the Secretary of Education and the Secretary of Veterans Affairs whether the individual or individuals employed by the servicer pursuant to subsection (a) have been appropriately trained pursuant to paragraph (1).
					(c)Dedicated phone numbers and Internet websites
 (1)In generalEach servicer described in subsection (a) shall establish a dedicated phone number and Internet website or webpage—
 (A)by which servicemembers can contact and receive assistance from the individual or individuals the servicer employs under subsection (a); and
 (B)from which servicemembers can obtain descriptions of the rights and benefits to which servicemembers are entitled under this Act.
 (2)Prominent displayEach servicer described in subsection (a) shall prominently display on marketing materials, application documents, and the Internet website of the servicer the phone number and the Uniform Resource Locator for the Internet website established by the person pursuant to paragraph (1).
 105.Timely processing by student loan servicers of requests submitted by servicemembersEach servicer of a student loan of a servicemember that was issued by or guaranteed by the Federal Government shall ensure that each request submitted to the servicer by a servicemember for a benefit or protection under this Act, the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.), and any other applicable provision of law is processed by the servicer before the earlier of the following:
 (1)The date that is 14 days after the date that the person received the request from the servicemember.
 (2)Such date as the Secretary of Education may prescribe. 106.Requirements applicable to student loan applications (a)InquiryEach servicer of a student loan shall inquire of each applicant for a student loan from the servicer if the applicant for the student loan or a cosigner of the student loan has ever served in the uniformed services.
 (b)Notice of rights and monitoring of statusFor each applicant for a loan who responds to an inquiry by a servicer under subsection (a) that the applicant or a cosigner has ever served in the uniformed services, the servicer shall—
 (1)inform the applicant of the rights and protections that may be afforded to the applicant or the cosigner under the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.) and other applicable provisions of law;
 (2)make a permanent note of the applicant's or cosigner's service in the uniformed services; and (3)commence monitoring the status of the applicant or cosigner pursuant to section 901 of the Servicemembers Civil Relief Act, as added by section 101.
					107.Retention by loan servicers of copies and recordings of communications with members of uniformed
			 services and
			 veterans
 (a)RetentionEach servicer of a student loan that was issued by or guaranteed by the Federal Government shall retain, for a period of not less than 5 years, a copy or recording, as applicable, of each communication between the servicer and a member of the uniformed services or a veteran, including communications by phone, Internet, or post.
 (b)AvailabilityEach servicer of a student loan that was issued by or guaranteed by the Federal Government shall make available to the Secretary of Education, the Secretary of Defense, the Secretary of Veterans Affairs, the Attorney General, and the Director of the Consumer Financial Protection Bureau, upon request, the communications copied or recorded under subsection (a).
				108.Online tool for evaluation of student loan servicers
 (a)In generalThe Director of the Consumer Financial Protection Bureau shall establish and make publicly available via the Internet a database of information that members of the uniformed services and veterans can use to evaluate servicers of student loans of members of the uniformed services or veterans.
 (b)ContentsThe database required by subsection (a) shall include the following: (1)Complaints concerning, or reviews regarding, services provided by servicers described subsection (a).
 (2)Assessments of the compliance of such servicers with the requirements of the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.).
 (3)Such other information as the Director considers appropriate to help members of the uniformed services and veterans to evaluate servicers as described in subsection (a).
					109.Assessment of student loan servicers
 (a)In generalNot later than the date that is 3 years after the date of the enactment of this Act, the Secretary of Education and the Director of the Consumer Financial Protection Bureau shall each—
 (1)complete a statistically valid assessment of each servicer of a student loan of a member of the uniformed services issued by or guaranteed by the Federal Government;
 (2)develop a plan for the oversight of such servicers; (3)develop such recommendations for legislative and administrative actions as the Secretary and the Director each consider appropriate; and
 (4)submit to the appropriate committees of Congress a report on— (A)the assessment conducted under paragraph (1);
 (B)the plan developed under paragraph (2); (C)the recommendations developed under paragraph (3); and
 (D)such other matters as the Secretary and the Director each consider appropriate. (b)ElementsEach assessment of a servicer required by subsection (a)(1) shall include the following:
 (1)An assessment of the compliance of the servicer with the provisions of the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.), as amended by this Act.
 (2)An assessment of the satisfaction of members of the uniformed services with the services provided by such servicer with respect to their student loans serviced by the servicer.
 (3)A qualitative evaluation of the customer service provided by the servicer with respect to student loans of members of the uniformed services serviced by the servicer.
 (4)A detailed description of the methodology used to carry out the assessment. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Veterans' Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate; and
 (2)the Committee on Veterans' Affairs and the Committee on Education and the Workforce of the House of Representatives.
 110.DefinitionsIn this title: (1)Servicer and student loanThe terms servicer and student loan have the meanings given such terms in section 901 of the Servicemembers Civil Relief Act, as added by section 101 of this title.
 (2)Uniformed servicesThe term uniformed services has the meaning given such term in section 101(a) of title 10, United States Code. IIEnhancement of rights under Servicemembers Civil Relief Act 201.Extended period of protection under installment contracts for purchase or leaseSection 302(a)(1) of the Servicemembers Civil Relief Act (50 U.S.C. 3952(a)(1)) is amended, in the matter following subparagraph (B), by striking or during that person's military service and inserting , during, or within one year after such servicemember's period of military service.
			202.Modification of
			 period determining which actions are covered under stay of proceedings and
			 adjustment of obligation protections concerning mortgages and trust deeds
			 of
 members of uniformed servicesSection 303(b) of the Servicemembers Civil Relief Act (50 U.S.C. 3953(b)) is amended by striking filed and inserting pending.
 203.Prohibition on collection of penalties for early prepayment of mortgageSection 203 of the Servicemembers Civil Relief Act (50 U.S.C. 3933) is amended by adding at the end the following new subsection:
				
					(c)Prohibition on prepayment penalties for certain mortgages
 (1)In generalWhen a servicemember discharges an obligation arising under a mortgage contract and would otherwise thereby incur a prepayment penalty, such penalty shall not accrue if—
 (A)the servicemember is in military service at the time the prepayment penalty is incurred; and (B)the reason the servicemember discharges the obligation, thereby incurring the penalty, is materially affected by such military service.
 (2)Materially affecting military serviceFor purposes of paragraph (1)(B), the requirement that the reason a servicemember discharged a mortgage obligation, thereby incurring a prepayment penalty, be materially affected by military services requires—
 (A)that the mortgage be secured by the servicemember's primary residence; and (B)that the servicemember receive permanent change of station orders.
 (3)Relief, costs, and attorney feesAn assessment of a penalty in violation of this subsection shall be considered a violation of this Act for purposes of title VIII..
			204.Protections for
			 members of uniformed services regarding professional licenses
				(a)In
 generalTitle VII of the Servicemembers Civil Relief Act (50 U.S.C. 4021 et seq.) is amended by adding at the end the following new section:
					
						707.Professional
				licenses
							(a)Expiration
				during period in which servicemembers are eligible for hostile fire
			 or imminent
 danger special payIf a license issued by a State or local licensing authority to a servicemember would otherwise expire during a period in which such servicemember is eligible for hostile fire or imminent danger special pay under section 310 of title 37, United States Code, such State or local licensing authority shall delay the expiration of such license until not earlier than the date that is 180 days after the date on which such period of eligibility ends.
							(b)Continuing
				education requirements during period in which servicemembers are
			 eligible for
 hostile fire or imminent danger special payIf a State or local licensing authority otherwise requires a servicemember to meet any continuing education requirements to maintain a license for a trade or profession during a period in which such servicemember is eligible for hostile fire or imminent danger special pay under section 310 of title 37, United States Code, such State or local licensing authority shall delay such continuing education requirement until not earlier than the date that is 180 days after the date on which such period of eligibility ends..
				(b)Clerical
 amendmentThe table of contents in section 1(b) of such Act (50 U.S.C. 3901(b)) is amended by inserting after the item relating to section 706 the following new item:
					Sec. 707. Professional licenses
				and
				certifications..
				205.Expansion of
			 protections for members of uniformed services regarding taxes respecting
			 real
			 property occupied by businesses owned by such members
 (a)In generalSubsection (a)(2) of section 501 of the Servicemembers Civil Relief Act (50 U.S.C. 3991) is amended by striking the matter before subparagraph (A) and inserting the following:
					
 (2)real property occupied for dwelling, professional, trade, business, or agricultural purposes by a servicemember, the servicemember's dependents or employees, or a business which (without regard to the form in which such profession, trade, business, or agricultural operation is organized or carried out) is owned entirely by a servicemember or by a servicemember and the spouse of the servicemember—.
 (b)NoticeSuch section is further amended by adding at the end the following new subsection:  (f)Written notice to taxing authoritiesIn order for real property owned by a business which is owned entirely by a servicemember or by a servicemember and the spouse of the servicemember to be subject to the protections provided in this section, the servicemember shall provide to the applicable taxing authority written notice and a copy of the military orders calling the servicemember to military service and any orders further extending military service, not later than 180 days after the date of the servicemember's termination or release from military service..
				206.Prohibition
 on denial of credit because of eligibility for protectionSection 108 of the Servicemembers Civil Relief Act (50 U.S.C. 3919) is amended—
 (1)by striking Application by and inserting (a) Application or receipt.—Application by; and
 (2)by adding at the end the following new subsection:
					
						(b)Eligibility
							(1)In
 generalIn addition to the protections under subsection (a), an individual who is entitled to any right or protection provided under this Act may not be denied or refused credit or be subject to any other action described under paragraphs (1) through (6) of subsection (a) solely by reason of such entitlement.
 (2)ConstructionNothing in this subsection shall be construed to prohibit a lender from considering all relevant factors, other than the entitlement of an individual to a right or protection provided under this Act, in making a determination as to whether it is appropriate to extend credit..
				207.Termination of television and Internet service contracts
 (a)In generalSection 305A of the Servicemembers Civil Relief Act (50 U.S.C. 3956) is amended— (1)by inserting , television, and Internet after telephone;
 (2)in subsection (b), by striking or telephone exchange service inserting , telephone exchange service, cable television service, satellite television service, or Internet service after cellular telephone service; and
 (3)in subsection (c), by inserting for cellular telephone service or telephone exchange service after case of a contract. (b)Clerical amendmentSection 1(b) of such Act is amended by striking the item relating to section 305A and inserting the following new item:
					Sec. 305A. Termination of telephone, television, and Internet service contracts..
				208.Guarantee of residency of
			 dependents of members of uniformed services
				(a)In
 generalSection 705(b) of the Servicemembers Civil Relief Act (50 U.S.C. 4025(b)) is amended—
 (1)in the matter before paragraph (1), by striking a person and all that follows through that absence and inserting a dependent of a servicemember who is absent from a State because the servicemember is absent from that same State in compliance with military orders shall not, solely by reason of absence, whether or not accompanying the servicemember; and
 (2)in paragraph (1), by striking the person and inserting the dependent.
					(b)Clerical
 amendmentsSuch Act (50 U.S.C. 3901 et seq.) is amended—
 (1)in section 705 (50 U.S.C. 4025)—
 (A)in the section heading my striking spouses and inserting dependents; and
 (B)in the heading for subsection (b), by striking Spouses and inserting Dependents; and
 (2)in the table of sections in section 1 (50 U.S.C. 3901), by striking the item relating to section 705 and inserting the following new item:
						
							
								Sec. 705. Guarantee of
				residency for military personnel and dependents of military
				personnel.
							.
					IIIImprovements to Servicemembers Civil Relief Act
			301.Improved protection of members of uniformed services against default judgments
				(a)Modification of
			 plaintiff affidavit filing requirement
 (1)In generalParagraph (1) of section 201(b) of the Servicemembers Civil Relief Act (50 U.S.C. 3931(b)) is amended—
 (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting such clauses two ems to the right;
 (B)in the matter before clause (i), as redesignated by subparagraph (A), by striking In any and inserting the following:  (A)In generalIn any; and
 (C)by adding at the end the following new subparagraph (B):  (B)Due diligenceBefore filing the affidavit, the plaintiff shall conduct a diligent and reasonable investigation to determine whether or not the defendant is in military service, including a search of available records of the Department of Defense and any other information reasonably available to the plaintiff. The affidavit shall set forth all steps taken to determine the defendant’s military status and shall have attached copies of the records on which the plaintiff relied in drafting the affidavit..
 (2)ApplicabilityParagraph (1)(B) of such section, as added by paragraph (1), shall apply with respect to actions and proceedings filed on or after the date of the enactment of this Act.
 (b)Appointment of attorney To represent defendant in military serviceParagraph (2) of such section (50 U.S.C. 3931(b)) is amended— (1)by striking If in an action and inserting the following:
						
 (A)In generalIf in an action; (2)in subparagraph (A), as designated by paragraph (1), by striking If an attorney and inserting the following:
						
 (C)Limitations on appointed attorneyIf an attorney; (3)by inserting after subparagraph (A), as designated by paragraph (1), the following new subparagraph:
						
 (B)Due diligenceIf the court appoints an attorney to represent the defendant— (i)the attorney shall conduct a diligent and reasonable investigation to determine whether or not the defendant is in military service, including a search of available records of the Department of Defense and any other information reasonably available to the attorney; and
 (ii)the plaintiff shall submit to the attorney such information as the plaintiff may have concerning the whereabouts or identity of the defendant.; and
 (4)by adding at the end the following new subparagraph:  (D)Treatment of attorneys feesThe reasonable fees of an attorney appointed to represent a servicemember shall be treated as costs of court for court cost purposes, unless the creditor seeks relief from such charges from the court..
					302.Modification of
			 period in which a waiver of a right pursuant to a written agreement may
			 be made
 under Servicemembers Civil Relief ActSection 107(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3918(a)) is amended in the third sentence by striking during or after the servicemember's period of military service and inserting after the occurrence of the event that gave rise to the rights or protections to be waived.
			303.Clarification
			 regarding application of enforcement authority of Attorney General and
			 private
 right of action under Servicemembers Civil Relief ActSections 801 and 802 of the Servicemembers Civil Relief Act (50 U.S.C. 4041 and 4042) shall apply as if such sections were included in the enactment of the Soldiers' and Sailors' Civil Relief Act of 1940 (54 Stat. 1178, chapter 888) and included in the restatement of such Act in Public Law 108–189.
			304.Expansion of protections relating to mortgages to include obligations on real or personal property
 for which a servicemember is personally liable as a guarantor or co-makerSection 303(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3953(a)) is amended, in the matter before paragraph (1), by inserting or an obligation on real or personal property for which a servicemember is personally liable as a guarantor or co-maker after by a servicemember.
			IVEnforcement of rights under Servicemembers Civil Relief Act
			401.Election of
			 arbitration to resolve controversies under Servicemembers Civil Relief
			 Act
 (a)In generalSection 102 of the Servicemembers Civil Relief Act (50 U.S.C. 3912) is amended by adding at the end the following new subsection:
					
						(d)Election of
				arbitration
							(1)Consent
 RequiredNotwithstanding any other provision of law, whenever a contract with a servicemember provides for the use of arbitration to resolve a controversy subject to a provision of this Act and arising out of or relating to such contract, arbitration may be used to settle such controversy only if, after such controversy arises, all parties to such controversy consent in writing to use arbitration to settle such controversy.
							(2)Explanation
 requiredNotwithstanding any other provision of law, whenever arbitration is elected to settle a dispute pursuant to paragraph (1), the arbitrator shall provide the parties to such contract with a written explanation of the factual and legal basis for any decision made by the arbitrator in the course of such arbitration..
 (b)ApplicabilitySubsection (d) of such section, as added by subsection (a), shall apply with respect to contracts entered into, amended, altered, modified, renewed, or extended after the date of the enactment of this Act.
				402.Issuance
			 and service of civil investigative demands by Attorney General under
			 Servicemembers Civil Relief Act
				(a)In
 generalSection 801 of the Servicemembers Civil Relief Act (50 U.S.C. 4041) is amended by adding at the end the following:
					
						(d)Issuance
				and service of civil investigative demands
							(1)In
 generalWhenever the Attorney General has reason to believe that any person may be in possession, custody, or control of any documentary material relevant to an investigation under this Act, the Attorney General may, before commencing a civil action under subsection (a), issue in writing and serve upon such person, a civil investigative demand requiring—
 (A)the production of such documentary material for inspection and copying;
 (B)that the custodian of such documentary material answer in writing written questions with respect to such documentary material; or
 (C)the production of any combination of such documentary material or answers.
								(2)False
 claimsThe provisions of section 3733 of title 31, United States Code, governing the authority to issue, use, and enforce civil investigative demands shall apply with respect to the authority to issue, use, and enforce civil investigative demands under this section, except that, for purposes of applying such section 3733—
 (A)references to false claims law investigators or investigations shall be considered references to investigators or investigations under this Act;
 (B)references to interrogatories shall be considered references to written questions, and answers to such need not be under oath;
 (C)the definitions relating to false claims law shall not apply; and
 (D)provisions relating to qui tam relators shall not apply.
								(3)Annual
				report
								(A)In
 generalNot later than one year after the date of the enactment of the SCRA Enhancement and Improvement Act of 2016 and not less frequently than once each year thereafter, the Attorney General shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the issuance of civil investigative demands under this subsection during the previous one-year period.
 (B)ElementsEach report submitted under subparagraph (A) shall include the following for the year covered by the report:
 (i)The number of times that a civil investigative demand was issued under this subsection.
 (ii)For each civil investigative demand issued under this subsection with respect to an investigation, whether such investigation resulted in a settlement or conviction..
				(b)Effective
 dateSubsection (d) of such section, as added by subsection (a), shall take effect on the date of the enactment of this Act and shall apply with respect to all violations of the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.), regardless of when the violations are alleged to have occurred.
				403.Increase in
			 civil penalties for violation of Servicemembers Civil Relief Act
				(a)In
 generalSection 801(b)(3) of the Servicemembers Civil Relief Act (50 U.S.C. 4041(b)(3)) is amended—
 (1)in subparagraph (A), by striking $55,000 and inserting $110,000; and
 (2)in subparagraph (B), by striking $110,000 and inserting $220,000.
					(b)Effective
 dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply with respect to violations of the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.) that occur on or after such date.
				VOther matters
			501.Transfer of definitions of military orders and continental United States
 (a)Transfer of definitionsThe Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.) is amended by transferring paragraphs (1) and (2) of section 305(i) (50 U.S.C. 3955(i)) to the end of section 101 (50 U.S.C. 3911) and redesignating such paragraphs, as so transferred, as paragraphs (10) and (11).
 (b)Conforming amendmentsSuch Act is further amended— (1)in section 305 (50 U.S.C. 3955), as amended by subsection (a), by striking subsection (i); and
 (2)in section 705(a) (50 U.S.C. 4025(a)), in the matter before paragraph (1), by striking or naval. 502.Clerical amendments (a)In generalThe heading for section 305 of the Servicemembers Civil Relief Act (50 U.S.C. 3955) is amended by striking residential or motor vehicle leases and inserting leases of premises occupied and motor vehicles used.
 (b)Table of contentsThe table of contents in section 1(b) of such Act (50 U.S.C. 3901(b)) is amended by striking the item relating to section 305 and inserting the following new item:
					Sec. 305. Termination of leases of premises occupied and motor vehicles used..